Citation Nr: 0941025	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a total right knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to June 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board observes that the Veteran submitted a claim in 
August 2005 for an increased rating for his right knee 
disability, which was currently evaluated as 10 percent 
disabling.  Thereafter, he entered a claim in November 2005 
for a convalescent rating for his right knee disability as he 
underwent a total right knee replacement in October 2005.  In 
a December 2005 rating decision, the RO granted a 100 percent 
rating, effective October 31, 2005, and a 30 percent rating, 
effective December 1, 2006.  Specifically, the RO assigned 
the 100 percent rating for the 13-month period following the 
Veteran's total knee replacement surgery.  Thereafter, he was 
assigned a 30 percent rating.  In an April 2006 statement, 
the Veteran described his residuals from his operation and 
submitted a March 2006 treatment record from his surgeon.  
Thereafter, the October 2006 rating decision on appeal 
continued the 30 percent rating, effective December 1, 2006.  
In his October 2006 notice of disagreement, the Veteran 
expressed dissatisfaction with the rating assigned as of 
December 1, 2006.  Moreover, the Veteran and his 
representatives have limited their arguments on appeal to the 
issue of entitlement to a rating in excess of 30 percent for 
residuals of a total right knee replacement.  As such, the 
Board has characterized the issue as shown on the first page 
of the decision.

The Board notes that, in his substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO.  Such hearing was scheduled for August 2007; however, 
the Veteran failed to appear for it.  Therefore, the 
Veteran's request for a Board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2009).

The Board also observes that, subsequent to the issuance of 
the January 2007 statement of the case, additional private 
and VA treatment records were associated with the claims 
file.  No waiver was received in connection with such 
evidence.  When the Board receives pertinent evidence that 
was not initially considered by the agency of original 
jurisdiction (AOJ), the evidence must be referred to the AOJ 
for review unless such consideration is waived.  38 C.F.R. §§ 
20.800, 20.1304(c) (2009).  However, evidence is not 
pertinent if it has no bearing on the issue on appeal.  38 
C.F.R. § 20.1304(c).  Here, the newly received records are 
negative for any complaints or findings regarding the issue 
on appeal.  Therefore, the Board finds that the additional 
evidence has no bearing on the appellate issue because it is 
either irrelevant to the instant claim or duplicative of the 
evidence already considered by the AOJ.  Therefore, the Board 
may proceed with a decision without prejudice to the Veteran.  
38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire appeal period, the Veteran's residuals of a 
total right knee replacement are manifested by subjective 
complaints of pain, stiffness, weakness, and popping, with 
objective evidence of bony joint enlargement, crepitus, 
deformity, tenderness, painful movement, moderate weakness, 
guarding of movement, crepitation, clicks or snaps, and 
extension limited to 30 degrees due to pain and repetitive 
use; without evidence of chronic residuals consisting of 
severe painful motion or weakness, ankylosis, or impairment 
of the tibia and fibula. 


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for 
residuals of a total right knee replacement have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5261 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

Regarding the evidence and information necessary to 
substantiate the Veteran's increased rating claim, the Board 
notes that section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Recently, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2009), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that "the notice described in 
38 U.S.C. § 5103(a) need not be [V]eteran specific."  
Similarly, "while a [V]eteran's 'daily life' evidence might 
in some cases lead to evidence of impairment in earning 
capacity, the statutory scheme does not require such evidence 
for proper claim adjudication."  Thus, the Federal Circuit 
held, "insofar as the notice described by the [ ] Court in 
Vazquez-Flores requires the VA to notify a [V]eteran of 
alternative diagnostic codes or potential 'daily life' 
evidence, we vacate the judgments."  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, September 2005 and November 2005 
letters, sent prior to the initial October 2006 rating 
decision, informed the Veteran of the evidence required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Specifically, such letters advised 
him that, in order to establish entitlement to an increased 
rating, the evidence must show that his service-connected 
disability had gotten worse or increased in severity.  The 
Veteran was provided with examples of the types of medical 
and lay evidence that would support his claim.

With respect to the second prong of the Court's decision in 
Vazquez-Flores, which provides that, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant, it is unclear whether the Federal Circuit 
invalidated such notice requirement.  In this regard, as 
indicated previously, the Federal Circuit held that, 
"insofar as the notice described by the [ ] Court in 
Vazquez-Flores requires the VA to notify a [V]eteran of 
alternative diagnostic codes . . . we vacate the 
judgment[]."  (Emphasis added).  As such, it is not clear 
whether VA still has a duty to notify a Veteran of the 
Diagnostic Code under which he is, in fact, rated if such 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment (such as a specific measurement or test 
result).  In the instant case, the Board observes that the 
Veteran's right knee disability is evaluated under Diagnostic 
Codes that require a specific measurement in order to 
demonstrate entitlement to a higher disability rating.

Therefore, assuming arguendo that VA must still advise the 
Veteran of the Diagnostic Code under which his right knee 
disability is currently evaluated, the notice in this case 
was deficient.  However, for the reasons discussed below, the 
Board finds that such error was harmless.

In this regard, the Board notes that the Federal Circuit has 
previously held that any notice error was presumed 
prejudicial and must result in reversal unless VA showed that 
the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881, 889 (2007).  However, the U.S. Supreme Court 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  487 F.3d at 889.  
Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46. 

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support his increased rating claim based on 
notice that was provided to the Veteran during the course of 
his appeal.  Specifically, relevant to the Diagnostic Codes 
under which the Veteran's right knee disability is evaluated, 
the January 2007 statement of the case advised the Veteran of 
such Diagnostic Codes.  Moreover, the statement of the case 
advised the Veteran of the specific reasons his increased 
rating claim was denied and what the evidence must show in 
order to establish entitlement to a higher rating.  

The Board also observes that the Veteran was not advised of 
the evidence and information necessary to establish an 
effective date in accordance with Dingess/Hartman, supra; 
however, the Board finds no prejudice to the Veteran in 
proceeding with a decision.  In this regard, the Board grants 
an increased rating of 40 percent for the appeal period, 
which begins on December 1, 2006, and, therefore, upon 
implementation of the decision, the AOJ will assign the 
earliest possible effective date, i.e., December 1, 2006.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the Veteran's claim.

Relevant to the duty to assist, private and VA treatment 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  Additionally, the Veteran was 
provided with a VA examination in January 2007 in order to 
adjudicate his pending claim.  Neither the Veteran nor his 
representative have argued that the examination is inadequate 
for rating purposes or are deficient in any other manner.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's residuals of a total right knee replacement is 
currently evaluated as 30 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  He contends that he 
is entitled to an increased rating because he has pain, 
popping, difficulty with mobility, and an altered gait.  
Therefore, he argues that a rating in excess of 30 percent is 
warranted for his residuals of a total right knee 
replacement. 

Under Diagnostic Code 5055, a total replacement of the knee 
joint warrants a 100 percent rating for one year following 
implantation of the prosthesis.  Thereafter, a minimum rating 
of 30 percent will be assigned.  Intermediate degrees of 
residual weakness, pain or limitation of motion, will be 
rated by analogy to Diagnostic Codes 5256 (ankylosis of the 
knee), 5261 (limitation of extension), or 5262 (impairment of 
the tibia or fibula).  A rating of 60 percent is warranted 
for chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  

In the instant case, the Board finds that, for the entire 
appeal period, which begins December 1, 2006, the Veteran is 
entitled to a 40 percent rating, but no higher, for his 
residuals of a total right knee replacement under Diagnostic 
Code 5261.  In this regard, the Board concludes that such 
disability is manifested by subjective complaints of pain, 
stiffness, weakness, and popping, with objective evidence of 
bony joint enlargement, crepitus, deformity, tenderness, 
painful movement, moderate weakness, guarding of movement, 
crepitation, clicks or snaps, and extension limited to 30 
degrees due to pain and repetitive use; without evidence of 
chronic residuals consisting of severe painful motion or 
weakness, ankylosis, or impairment of the tibia and fibula. 

Under Diagnostic Code 5055, a 60 percent is warranted for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity; however, the Board finds 
that the Veteran's right knee disability does not result in 
such manifestations.  In this regard, the Board notes that, 
at his January 2007 VA examination, the Veteran reported 
subjective symptoms of pain, stiffness, weakness, and 
popping.  Examination revealed bony joint enlargement, 
crepitus, deformity, tenderness, painful movement, weakness, 
guarding of movement, crepitation, and clicks or snaps.  
Additionally, the Board observes that the Veteran submitted a 
journal detailing complaints of daily pain in his right knee 
for a month long period from the beginning of October 2006 to 
the beginning of November 2006.  However, the Board finds 
that such symptomatology does not more nearly approximate 
chronic residuals of severe pain or weakness.  In this 
regard, the Board notes that, in a September 2006 treatment 
note, Dr. King, who performed the Veteran's total knee 
replacement, described the Veteran's right knee pain as 
intermittent.  Moreover, at the January 2007 VA examination, 
while the Veteran reported pain, he did not indicate that 
such was severe nor did the physical examination reveal 
severe pain.  Additionally, while the Veteran has not alleged 
severe weakness in his right knee, the Board observes that 
the January 2007 VA examiner noted that his right knee 
resulted in only moderate weakness.  Therefore, the Board 
finds that the Veteran is not entitled to a rating in excess 
of 30 percent under Diagnostic Code 5055 as his service-
connected right knee disorder does not result in chronic 
residuals consisting of severe painful motion or weakness.

Pursuant to Diagnostic Code 5055, the Board has considered 
whether the Veteran is entitled to a rating in excess of 30 
percent under Diagnostic Code 5256, pertinent to ankylosis of 
the knee; Diagnostic Code 5261, relevant to limitation of 
extension; or Diagnostic Code 5262, regarding impairment of 
the tibia or fibula.  As the evidence of record fails to 
demonstrate ankylosis or impairment of the tibia or fibula, 
the Veteran is not entitled to an increased rating under 
Diagnostic Codes 5256 or 5262, respectively.  

Relevant to Diagnostic Code 5261, such provides for a 40 
percent evaluation where extension is limited to 30 degrees 
and a 50 percent evaluation were extension is limited to 45 
degrees.  The evidence of records shows that, in March 2006 
and September 2006, Dr. King noted that the Veteran had range 
of motion from zero to 120 degrees and zero to 130 degrees, 
respectively.  However, at the January 2007 VA examination, 
the Veteran had active and passive extension of the right 
knee to 25 degrees with pain beginning at 30 degrees.  
Additionally, upon repetitive use, his range of motion was 
from 30 to 75 degrees with pain.  While the Veteran had 
extension to 25 degrees, the Board finds that, when taking 
into consideration pain and repetitive use, his extension was 
further limited to 30 degrees.  See DeLuca, supra.  As such, 
the Board finds that the Veteran's right knee disability more 
nearly approximates the criteria necessary for a 40 percent 
rating under Diagnostic Code 5261 for the entire appeal 
period.  However, as such disability does not result in 
extension limited to 45 degrees, even in contemplation of 
pain, repetitive motion, or any other impairment, the Veteran 
is not entitled to a rating in excess of 40 percent.  

The Board also observes that the evidence of record 
demonstrates a scar on the right knee from the Veteran's 
October 2005 total knee replacement surgery.  Specifically, a 
March 2006 record from Dr. King shows that the Veteran's 
incision was noted to be well-healed.  Additionally, while 
the January 2007 VA examiner noted such scar, he did not 
describe any associated findings.  Therefore, the Board finds 
that such scar is asymptomatic and the Veteran is not 
entitled to a separate rating for it.   

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
right knee disability; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is 
not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU was not expressly raised by the 
Veteran or reasonably raised by the record.  In this regard, 
while the January 2007 VA examiner noted that the Veteran was 
not currently employed, the Veteran has not claimed, nor does 
the evidence show, that his right knee disability renders him 
unemployable.  The Board observes that, at a November 2005 VA 
examination, it was noted that the Veteran retired in 
September 2004 due, in part, to medical problems including 
right knee and left ankle pain; however, such also showed 
that he retired because he was eligible by age or duration of 
work.  Therefore, the Board finds that the Veteran's right 
knee disability does not render him unemployable.

Moreover, insofar as the Veteran's right knee disability 
interferes with his employability, the Board finds that such 
is contemplated by his assigned evaluation under the rating 
schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
addition, the Board observes that the Veteran does not meet 
the threshold schedular criteria for TDIU, even in 
consideration of the 40 percent rating assigned herein.  
Therefore, as the Board has determined that a claim for TDIU 
has not been raised by the Veteran or the evidence of record, 
a higher rating for the Veteran's right knee disability may 
only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected right knee 
disability with the established criteria found in the rating 
schedule.  As discussed in detail previously, the Veteran's 
right knee symptomatology is fully addressed by the rating 
criteria under which such disability is rated.  There are no 
additional symptoms of his right knee disability that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, to the extent that the Veteran's right 
knee disability may interfere with his employability, such 
interference is addressed by the schedular rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the 
Board finds that there are no attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

In sum, the Board finds that an increased rating of 40 
percent is warranted for the entire appeal period; however, 
the preponderance of the evidence is against the Veteran's 
claim for a rating in excess of 40 percent for his right knee 
disability.  In denying a rating in excess of 40 percent, the 
Board finds the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

For the entire appeal period, a rating of 40 percent, but no 
higher, for residuals of a total right knee replacement is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.



____________________________________________
C. TRUBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


